t c memo united_states tax_court paul v dorothy s kazunas petitioners v commissioner of internal revenue respondent docket no 10686-o1l filed date paul v and dorothy s kazunas pro sese russell k stewart for respondent memorandum opinion cohen judge respondent sent to petitioners a notice_of_determination concerning collection action s under sec_6320 and or after conducting a hearing under sec_6330 the hearing was conducted at petitioners’ reguest in response to a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and petitioners - contend that they did not receive refunds to which they were entitled for and and that the amounts not refunded should be applied to their outstanding liabilities unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in marlton new jersey at the time that they filed their petition on date the internal_revenue_service sent to petitioners a notice of filing of a notice of tax_lien with respect to income_tax owing for and the total taxes that were the subject of the lien approximated dollar_figure petitioners requested a hearing under sec_6330 at the hearing petitioners contended that they had not received refunds totaling approximately dollar_figure for and at the hearing petitioners were presented with transcripts of their accounts for and subsequent to the hearing canceled checks that were endorsed by petitioners were located the checks reflected refunds of dollar_figure for and dollar_figure for although the transcript of petitioners’ account for reflected a - refund of dollar_figure paid date a copy of the canceled check could not be retrieved due to the age of the item at the hearing petitioners were given the opportunity to submit an offer_in_compromise but they declined to complete a statement of the information needed for such an offer petitioners acknowledged that if completed the collection information statement would establish that they would not qualify for an offer_in_compromise because they have sufficient assets including equity in their home to pay the disputed liability in full at the hearing petitioners offered to pay a sum that was either dollar_figure according to the notice_of_determination or dollar_figure according to the stipulation of facts the appeals officer determined that the offer of payment was unacceptable discussion petitioners do not dispute amounts due and owing for and the years reflected in the notice_of_federal_tax_lien they claim however that they are entitled to credit for an overpayment for for which they never received a refund in this regard we review respondent’s determination de novo 116_tc_60 petitioners acknowledged that the transcript of their account for reflects a refund check issued but mr kazunas testified that he did not recall receiving the check q4e- petitioners originally denied however that they received refunds for two other years and acknowledged those refunds only after being presented with copies of the canceled checks endorsed by them in addition mr kazunas acknowledged that he made no inquiries pursuing a tax_refund in excess of dollar_figure for until he saw the transcript of petitioners’ account for we conclude that petitioners’ recollection is unreliable as evidence that the refund was not received there is no evidence that the amounts assessed are erroneous petitioners’ offer to pay less than percent of the amount due absent their qualifying for an offer_in_compromise was unacceptable respondent’s notice_of_determination was not erroneous at trial petitioners raised issues that were not raised at the appeals hearing no special circumstance here justifies our consideration of issues not raised at the hearing see 118_tc_488 to reflect the foregoing decision will be entered for respondent
